Citation Nr: 1600634	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  05-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for hepatitis C from June 19, 2006, on the basis of substitution and to include for accrued benefits purposes.

2.  Entitlement to an initial disability rating in excess of 50 percent for cirrhosis of the liver, on the basis of substitution and to include for accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from June 19, 2006, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to November 1972.  He died in January 2015, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2004, February 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This case was previously before the Board in October 2013 and was remanded for additional development.

The Veteran had testified before the undersigned during a July 2013 Travel Board hearing; a transcript of the hearing is of record.

At the time of his death in January 2015, the Veteran had a pending appeal for the issues set forth on the title page.  Following receipt of the appellant's request to be substituted as the appellant, the RO granted the appellant's request and informed her of the decision by letter dated in November 2015.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending at the date of the Veteran's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Only the evidence of record at the time of the veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (2015).  However, when the appellant, as in this case, has been substituted as a claimant, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  An eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may submit additional evidence in support of the claim.  As this case involves substitution, additional evidence can be added to the file.

The Board also observes that additional evidence, including a December 2013 VA examination, has been added to the claims file subsequent to the last AOJ adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and request that she furnish the names, addresses, and dates of treatment of all non-VA medical providers from whom the Veteran received treatment for liver disability and that are not currently of record.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the appellant.

2.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


